DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 08/27/2020 has been entered.  Claims 1-3, 11-13, and 17 have been amended.  Claim 10 has been previously cancelled.  No claims have been added.  Claims 1-9 and 11-21 are still pending in this application, with claims 1, 12, 13, and 17 being independent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Pub. No. US 2011/0026678 A1 to Bonfiglio et al. (hereinafter referred to as “Bonfiglio”). 
Referring to claims 1, 12, and 13, Bonfiglio discloses a surgical control apparatus and method (e.g. paragraph [0020, 0048] discloses a system, method, and program for automatic activation and deactivation of a radiation source for medical purposes, including interventional procedure or surgery) comprising: circuitry configured to estimate, on the basis of a first type of at least two types of contactless input from a user recognized by a first contactless input recognition circuit, a state of the user (Figs. 1, 7, paragraphs [0025, 0141] disclose an operator tracking system configured to determines posture and/or gesture of the operator and an Evaluation device for determining whether the  
Referring to claim 2, Bonfiglio further teaches the limitation wherein the at least two types of contactless input include a voice (paragraph [0127]), a line of sight (paragraph [0112]), a movement (paragraph [0121j]), or a gesture of the user (paragraph [0085]). 
Referring to claim 3, Bonfiglio further teaches the limitation wherein the control operation is executed on the basis of the at least two types of contactless input from the user recognized by the second contactless input recognition circuit and an input by contact from the user recognized by a contact input recognition circuit (e.g. paragraphs [0028-0029, 0046] disclose a pedal or switch that can be pressed by the operator, and wherein the operating mode selector may requires pressing of the pedal and directing of the gaze in the direction predetermined for the emission of radiation). 
Referring to claim 4, Bonfiglio discloses the limitation wherein the circuitry is configured to estimate a state of the user as an action-other-than-surgical procedure state, a downward viewing state, a close watching state, or an observation state (e.g. paragraphs [0086-0088] state that the evaluation device is arranged to determine whether the posture of the operator indicates that the operate observes a predetermined observation region, by evaluating the head position and orientation of the user or their gaze direction and facial features ). 
Referring to claims 5-8, Bonfiglio discloses the limitation wherein a control operation of the surgical apparatus includes a menu display control operation of a display control apparatus, an annotation display control operation of a display control apparatus (e.g. paragraphs [0091-0092, 0143], Figs. 9-10 teach an embodiment wherein the display screen comprises three sub regions that can be used in procedures where various function have to be controlled, each control is activated through data or image located on a given zone of the display’s screen), and an imaging control operation of a surgical imaging apparatus for taking  a surgical field image (paragraph [0144] disclose a function for taking the latest video image displayed for close observation). 
Referring to claim 11, Bonfiglio discloses the surgical control apparatus according to claim 1, wherein circuitry is configured to estimate the state if the operation mode is a mode for controlling the surgical apparatus on the basis of the at least two types of contactless input from the user (e.g. paragraph [0046] disclose an operating mode selector, wherein at least one operation mode require a contactless input from the user, a gaze in a predetermined direction, to activate the emission of radiation). 
Referring to claim 14, Bonfiglio discloses the surgical control apparatus according to claim 1, wherein the circuitry is configured to restrict the control operation to at least one of menu display control, an annotation display control, an imaging control, and a camera arm control (e.g. paragraph [0025] states that the automatic control of the device includes Evaluation device determines, whether the determined posture and/or gesture of the user coincides with a predetermined gesture and/or posture signifying a specific function that the operator wants to execute. For example, the direction the user faces could be used to determine whether the operator watches an observation region, which means that the user watches information displayed and/or events occurring in the observation region).
Referring to claims 15 and 16, Bonfiglio further teaches the limitation wherein when the state of the user indicates the user is not looking at a display, the circuitry is configured to restrict the control operations to the menu display control, and when the state of the user indicates the user is looking at a display, the circuitry is configured to permit the menu display control and annotation display control (e.g. paragraphs [0085-0087] state that a function of the medical device may be switching on or off, activating, deactivating, enabling, disabling the medical device as a whole or only partially by tracking the operator. The medical device includes the evaluation device which may determine whether the posture of the operator indicates that the operator observes a predetermined region by evaluating the head position and orientation to estimate the actual gazing direction of the user). 
Referring to claim 20, Bonfiglio further teaches the limitation wherein the circuitry is configured to restrict the control operation to at least one of menu display control, an annotation display control, and a camera arm control based on the input by contact from the user recognized by a contact input recognition circuit (e.g. paragraphs [0143-0144], Fig. 9 show the logic used to process information on a display monitor, where the system may freeze the latest video image displayed if the operator lifts his foot from a pedal and resumes live video images when the operator presses the foot pedal again). 
Referring to claim 21, Bonfiglio discloses the limitation wherein the second contactless input recognition circuit recognizes a gesture by the user that is not a registered gesture or a volume of a user is greater than a predetermined value, the circuitry is configured to determine an emergency state (e.g. paragraphs [0028-0030] states that in case the device detects the operator is not looking at the monitor which displays the images obtained, it permits or directly gives rise to the emission of the radiation, and optionally cuts it off or inhibits it otherwise).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfiglio as applied to claim 1 above, further in view of United States Patent Application Pub. No. US 2014/0142386 A1 to Ogawa et al. (hereinafter referred to as “Ogawa”).
Referring to claim 9, Bonfiglio disclose the method of claim 1, but failed to teach the limitation wherein the control operation of the surgical apparatus is an arm driving control operation for holding the surgical imaging apparatus, and wherein if a state of the user is estimated to be an observation .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonfiglio as applied to claim 1 above, further in view of United States Patent US 7,395,249 B2 to Wang et al. (hereinafter referred to as “Wang”). 
Referring to claim 17, Bonfiglio discloses a surgical control apparatus (e.g. paragraph [0020, 0048] discloses a system, method, and program for automatic activation and deactivation of a radiation source for medical purposes, including interventional procedure or surgery) comprising: circuitry configured to estimate, on the basis of a first type of at least two types of contactless input from a user recognized by a first contactless input recognition circuit, a state of the user (Figs. 1, 7, paragraphs [0025, 0141] disclose an operator tracking system configured to determines posture and/or gesture of 
Referring to claims 18 and 19, Wang further states that the robotic arm assembly have a first linkage arm, second linkage arm,  first and second actuators 30 and 34, allowing the arm to move freely in different direction as shown in Figs. 2 and 6. Referring to column, 3 lines 48-63, Wang discloses a track instrument command, which has the ability to move an endoscope to automatically track the movement of a second instrument, enable the system so that the endoscope movement tracks the user’s eye and move the robotic arm accordingly.  Therefore, the Examiner submits that Wang’s arm assembly would be able to change imaging angle or imaging center as needed. It would have been obvious for one with ordinary skills in the art at the time the invention was made to combine the invention taught by Bonfiglio with the invention taught by Wang, to include a robotic arm assembly equipped with an .
Response to Arguments
Applicant's arguments filed 08/27/2020 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Bonfiglio, the Applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the feature where in the operation is based on at least two types of contact less input that are different from one another. The Examiner submits that this feature is taught by Bonfiglio. Referring to paragraphs [0038-0039], the system comprises two type of detectors: a position and/or movement detectors which may consist of one or more video cameras, and gaze detection device, which may take the form of an element which emits a directed signal that can be received to indicate when the head of the operator doctor is positioned such that he is looking in the predetermined direction. The Examiner considers the position/movement detector and the gaze detection device as the first and second contactless input recognition circuit configured to detect two different contactless input from the user, namely the user’s gesture/posture, and the user’s gaze/eye direction. Furthermore, paragraph [0053] further states that the system can additionally be implemented with a voice command system as a supplemental contactless input. 
Regarding the Examiner’s rejection of claims 2-9 and 11, and 14-16, and 20-21, the applicant present no arguments, except stating that such claims depend directly or indirectly from independent claim 1 and would be allowable when/if the independent claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792